UNITED sTATEs DISTRICT CoURT
FoR THE DISTRICT oF CoLUMBIA

 

UNITED STATES OF AMERICA

v. Criminal Case No. 16-233 (RCL)

THOMAS TAYLOR,
Defendant.

VVVVVVVVVV

 

MEMORANDUM OF FINDINGS OF FACT AND STATEMENT ()F REASONS IN
SUPPORT OF ORDER OF PRETRIAL DETENTION

1. INTRODUCTION

Defendant Thomas Taylor is charged, with co-defendant Tyrone Trice, with one count of '
Unlawful Distribution of One Hundred Grams or More of a Mixture and Substance of
Phencyclidine in violation of title 21 United States Code §§ 84l(a)(l) and 84l(b)(l)(B)(iv).l
The indictment also includes criminal forfeiture allegations, pursuant to 21 U.S.C. § 853(a),
including in the amount of $4,800. Mr. Taylor has also been charged in D.C. Superior Court
case 2017-CMD-187l6 with one count of Simple Assault and one count of Possession of a
Prohibited Weapon (Knife).

At arraignment on November 6, 20177 the Government made an oral motion for

temporary detention of Mr. Taylor. Magistrate Judge Harvey granted the motion for a three-day

 

1 This charge was listed as Count Three on the indictment The indictment also includes two additional

charges against co-defendant Tyrone Trice: (l) Unlawful Distribution of One Hundred Grams or More of a Mixture
and Substance Containing a Detectable Amount of Phencyclidine, in violation of Title 21, United States Code §§
841(3)(1) and 84l(b)(l)(B)(iv) and (2) Unlawful Distribution of a Mixture and Substance Containing a Detectable
Amount of Phencyclidine, in violation of Titlé 21, United States Code §§ 84l(a)(l) and 84l(b)(l)(C). On August
30, 2017, Mr. Trice pleaded guilty on Count One and is awaiting sentencing

l

hold and set a detention hearing for November 9, 2017. This Court held the detention hearing on
that date.

Upon consideration of the Government’s Memorandum for Pretrial Detention as to Mr.
Taylor (ECF No. 18) and the oral representations of both parties at the detention hearing, Mr.
Taylor was ordered held without bond pursuant to 18 U.S.C. § 3142(e). The findings of fact and
statement of reasons in support of the Order of Detention are set forth below.

II. LEGAL STANDARD

The Bail Reform Act, 18 U.S.C. § 3141 et seq., provides that a defendant may be
detained pending judicial proceedings where the government carries its burden of establishing
that “no condition or combination of conditions will reasonably assure the appearance of the
person as required and the Safety of any other person and the community.” Id. at § 3142(e), (f).
The government must first establish one of the predicates: (1) that, beyond a preponderance of
the evidence, defendant poses a risk of flight, United States v. Xulam, 84 F.3d 441, 443 (D.C.
Cir. 1996); or (2) that, by clear and convincing evidence, defendant has been shown to pose a
risk to the safety of any person or the community, 18 U.S.C. § 3142(1); United States v. Peralta,
849 F.Zd 625, 626 (D.C. Cir. 1988). The Court must then determine that the same evidence
leads to the conclusion that no condition or conditions of release will reasonably protect against
the risk that has been found.

“In determining whether the release of the defendant would endanger the community, the
court must consider any available information concerning [l] the nature and circumstances of the
offense charged, including whether the offense is a crime of violence or involves a narcotic drug;
[2] the weight of the evidence against the person; [3] various personal information including

character, employment, past conduct, and so on; and [4] the nature and seriousness of the danger

to any person or the community that would be posed by the person’s release.” U_nited States v.
Smith, 79 F.3d 1208, 1209 (D.C. Cir. 1996) (internal quotations omitted) (citing 18 U.S.C. §
3 l42(g)).

There is a presumption that a defendant should be detained before trial if the court finds
probable cause to believe that a defendant committed “an offense for which a maximum term of
imprisonment is ten years or more [as] prescribed in the Controlled Substances Act.” 18 U.S.C.
§ 3142(e)(3)(A). The Court “may rely on a grand jury indictment to establish probable cause for
the purposes of triggering the rebuttable presumption of section 3142(e).” United States v.
Williams, 903 F.2d 844 (D.C. Cir. 1990). The court will “presurne[] that no condition or 4
combination of conditions Will reasonably assure the appearance of the person as required and
the safety of the community.” 18 U.S.C. § 3142(e)(3). A defendant may rebut this presumption
if he offers “credible evidence” to the contrary. Id.; United States v. Alatz`she, 768 F.2d 364, 371
(D.C. Cir. 1985).

III. DISCUSSION

The grand jury’s indictment, “fair upon its face,” himishes probable cause to believe that
the Mr. Taylor committed the acts that constitute this offense. See Gerstein v. Pugh, 420 U.S.
103, 117 n.19 (1975); Willz`ams, 903 F.2d 844. The charged offenses here are punishable by a
maximum term of imprisonment of ten years or more. This creates a presumption of pretrial
detention.

The Government proffers that Mr. Taylor sold, on two occasions, a mixture containing a
detectable amount of phencyclidine (PCP) to an undercover officer with the Metropolitan Police
Department. Because one of the transactions occurred in Maryland, Mr. Taylor is only charged

in this Court with one count of Distribution. In its Memorandum, the Govemment provides a

detailed account of the transactions l On June 17, 2016, Mr. Taylor gave one bottle of PCP to the
undercover officer in exchange for $1,400. On July 21, 2016, Mr. Taylor was involved in the
sale of eight ounces of PCP to an undercover officer in exchange for $2,000.2 Both transactions
were di gitally recorded by law enforcement Mr. Taylor has a history of criminal conduct,
including two felony convictions related to narcotics trafficking_one in 1999 and the other in
2002- and eleven other criminal cases in the District of Columbia. In addition, Mr. Taylor was
recently charged in D.C. Superior Court on two misdemeanor charges of assault and possession
of a prohibited weapon. The Government also proffers that Mr. Taylor does not have a full time
job and has a limited history of employment

` ln response, Mrj Taylor argues that his previous felony convictions are over fifteen years
old. He also notes that he was arrested in his apartment on the assault charge and the possession
of a prohibited weapon charge (both charges are in D.C. Superior Court) is based on the fact that
the police found a knife in his apartment The defense asks that Mr. Taylor be allowed to remain
in his apartment and given an ankle bracelet, which would ensure his presence for trial.

IV. FINDINGS OF FACT
Upon consideration of the factors enumerated at § 3142(g) of the Bail Reform Act, the

Court finds by clear and convincing evidence that Mr. Taylor has been shown to pose a risk to

the safety of the community, and no condition or conditions of release would reasonably protect

 

2 Mr. Taylor did not personally give the PCP to the undercover officer on this occasion. Rather, the

undercover officer contacted Mr. Taylor the day before the sale regarding the purchase of PCP. According to the
Government’s memorandum, Mr. Taylor informed the undercover officer of the price and agreed to meet the next
day. The following day, the undercover officers arrived at the agreed meeting location and identified Mr. Trice
driving a vehicle occupied by three individuals The officers were unable to confirm the identity of the three
individuals After attempting to call Mr. Taylor, the undercover officer called Mr. Trice, who agreed to contact Mr.
Taylor. Soon thereafter, Mr. Trice and an unidentified individual exited their vehicle. 'I`he unidentified individual
gave the undercover officer two bottles of PCP in exchange for $2,000. They returned to the vehicle, which was still
occupied by two others, and left the location. The Government notes that one of the other individuals in the car may
have been Mr. Taylor.

against that risk. First, the Court finds that the nature and circumstances of the offenses clearly
indicate that Mr. Taylor distributed large quantities of illegal narcotics in the D.C. area. Second,
the strength of the evidence against Mr. Taylor is quite strong. Both transactions by the
undercover officer were digitally recorded. Third, the Court finds that the Mr. Taylor’s release
would pose a serious danger to the community The sale of narcotics is an inherently dangerous
activity, and Mr. Taylor poses a danger to the community through his PCP distribution Further,
Mr. Taylor’s being otherwise unemployed, and his history of convictions for selling drugs
indicate that drug sales are his primary means of income. The defense has failed to rebut the
' presumption that no condition or combination of conditions can reasonably assure the safety of v
the community. `
V. CONCLUSION
On the basis of the foregoing findings of fact and reasons, Mr. Taylor will be held

without bond pursuant to the November 9, 2017 Order of Detention.

K¢H- ?:wl/L€&_ ///‘F//'/

RoY‘i:E c. LAMBERTH Date
United States District Court